DETAILED ACTION
The present application is related to international application no. PCT/US2021/031731.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  typographical error.  Claim 5 recites the limitation “breakings system” in line 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 7-9, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teplitz et al. (US 2,884,066).
Claim 1. Teplitz discloses An annulus cement breaking system (Col. 3 lines 9-39) comprising: 
a cement compression tool (20) operable to be disposed within an inner bore of a casing (52) having a longitudinal length (Figs. 1-4), the casing disposed within a wellbore formed in a subterranean formation (51) having a cement layer (53) disposed within an annulus formed between the casing and the subterranean formation (Figs. 3, 4; Col. 3, lines 9-39); 
one or more actuation elements (23) coupled with the cement compression tool (20), the one or more actuation elements operable to engage the inner bore (Col. 2, lines 37-70); wherein the one or more actuation elements (23) are transitionable between an unactuated state and an actuated stated, the actuated state operable to engage the inner bore of the casing, thereby radially expanding the casing and compressing the cement layer (Figs. 1-4; Col. 2 lines 37-49 “The horizontal pistons 23 have enlarged, stress-applying, outer faces 24 which are adapted to be forced against the inner walls of tubular casing to apply stress to the casing.”; Col. 3 lines 27-39 “As the weight of drill pipe 36 is further released to bear against the vertical piston 30, the piston is forced downwardly in chamber 23. The pressure on the hydraulic fluid, such as oil, in chamber 21 is transferred to the horizontal pistons 23, causing the pistons to apply outwardly directed forces against the walls of the casing 52. The casing 52 is thus stressed and deformed or bulged outwardly. As a result of the deforming of the casing the relatively inelastic cement sheath 53 surrounding the casing is fractured.”).  
Claim 2. Teplitz discloses The annulus cement breaking system of claim 1, wherein the one or more actuation elements radially engage the inner bore of the casing (Col. 2 lines 37-49; Col. 3 lines 27-39).  
Claim 7. Teplitz discloses The annulus cement breaking system of claim 1, wherein the cement compression tool engages a predetermined length of the casing (Fig. 3; Col. 2 lines 50-69; Col. 3 lines 27-39).
Claim 8. Teplitz discloses The annulus cement breaking system of claim 1, wherein the cement compression tool is operable to traverse along at least a portion of the length of the casing (Fig. 3; Col. 2 lines 50-69).  

Claim 9. Teplitz discloses A method of annulus cement breaking (Col. 3 lines 9-39), the method comprising: 
running a cement compression tool into a casing within a wellbore formed through at least a portion of a subterranean formation, the casing having a cement layer disposed within an annulus formed between the casing and the subterranean formation (Figs. 3, 4; Col. 3, lines 9-39); 
actuating the cement compression tool to engage at least a portion of an inner surface of the casing (Col. 2, lines 37-70); and 
expanding, radially, a predetermined length of the casing to one or more of compress, break, and fracture at least a portion of the cement layer (Figs. 1-4; Col. 2 lines 37-49 “The horizontal pistons 23 have enlarged, stress-applying, outer faces 24 which are adapted to be forced against the inner walls of tubular casing to apply stress to the casing.”; Col. 3 lines 27-39 “As the weight of drill pipe 36 is further released to bear against the vertical piston 30, the piston is forced downwardly in chamber 23. The pressure on the hydraulic fluid, such as oil, in chamber 21 is transferred to the horizontal pistons 23, causing the pistons to apply outwardly directed forces against the walls of the casing 52. The casing 52 is thus stressed and deformed or bulged outwardly. As a result of the deforming of the casing the relatively inelastic cement sheath 53 surrounding the casing is fractured.”).  
Claim 16. Teplitz discloses The method of claim 9, wherein the cement compression tool traverses the predetermined length of the casing (Fig. 3; Col. 2 lines 50-69; Col. 3 lines 27-39).
Claim 17. Teplitz discloses The method of claim 9, wherein the cement compression tool radially engages the casing (Col. 2 lines 37-49; Col. 3 lines 27-39).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Teplitz et al. (US 2,884,066) in view of Richard et al. (US 2005/0121203).
Claim 3. Teplitz discloses The annulus cement breaking system of claim 1.  Teplitz does not disclose wherein the one or more actuation elements circumferentially engage the inner bore of the casing.  However, Richard teaches a cased hole perforating alternative (Abstract) having one or more actuation elements that circumferentially engage an inner bore of a casing (Figs. 1, 2, 4, 5 cementing string 22 includes packers 24,26 and 28 that circumferentially engage and deform inner bore of casing 10).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the compression tool of Teplitz to include actuation elements circumferentially engaging the inner bore of the casing, as taught by Richard, in order to provide a means of evenly distributing the outward force exerted within the casing in order to ensure the surrounding cement is broken.
Claim 18. Teplitz discloses The method of claim 9.  Teplitz does not disclose wherein the cement compression tool circumferentially engages the casing.  However, Richard teaches a cased hole perforating alternative (Abstract) having one or more actuation elements that circumferentially engage an inner bore of a casing (Figs. 1, 2, 4, 5 cementing string 22 includes packers 24,26 and 28 that circumferentially engage and deform inner bore of casing 10).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the compression tool of Teplitz to include actuation elements circumferentially engaging the inner bore of the casing, as taught by Richard, in order to provide a means of evenly distributing the outward force exerted within the casing in order to ensure the surrounding cement is broken.

Claims 4-6, 10-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Teplitz et al. (US 2,884,066) in view of Carragher (US 2017/0030162).
Claim 4. Teplitz discloses The annulus cement breaking system of claim 1.  Teplitz does not disclose further comprising: one or more perforation charges operably disposed along at least a portion of the longitudinal length.  However, Carragher teaches a method of clearing a well casing (3) or tubing from a target region of an oil/gas well (1) borehole (Abstract) using a perforating device (5) capable of delivering a controlled explosion along a length within the region of the well casing or tubing to create a plurality of perforations (6) (Fig. 1b; [0076]; [0077]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the compression tool of Teplitz to include perforation charges operably disposed along a longitudinal length, as taught by Carragher, in order to provide an explosive charge along a length of the apparatus in order to be correctly position adjacent the inner bore of a casing that is to be removed / destroyed.
Claim 5. Teplitz in view of Carragher teach The annulus cement breakings system of claim 4.  Carragher further teaches wherein the one or more perforation charges are operable to form one or more perforations through the casing (Fig. 1b; [0076]; [0077]). 
Claim 6. Teplitz discloses The annulus cement breaking system of claim 1.  Teplitz does not disclose further comprising: a wash tool disposed along at least a portion of the longitudinal length, wherein the wash tool is operable to circulate a working fluid.  However, Carragher teaches circulating a working fluid to wash the one or more perforations and/or the annulus via pressure washing or water jet washing device (7) in position such that the device can be focused towards the perforations (6) in the casing to clean out or erode the annulus material (4) adjacent to the perforated region of the well casing/tubing (Fig. 1c; [0079]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the compression tool of Teplitz to include a working fluid to wash the 
Claim 10. Teplitz discloses The method of claim 9.  Teplitz does not explicitly disclose further comprising: perforating the casing, via one or more perforation charges, to form one or more perforations within the casing.  However, Carragher teaches a method of clearing a well casing (3) or tubing from a target region of an oil/gas well (1) borehole (Abstract) using a perforating device (5) capable of delivering a controlled explosion along a length within the region of the well casing or tubing to create a plurality of perforations (6) (Fig. 1b; [0076]; [0077]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the compression tool of Teplitz to include perforation charges operably disposed along a longitudinal length, as taught by Carragher, in order to provide an explosive charge along a length of the apparatus in order to be correctly position adjacent the inner bore of a casing that is to be removed / destroyed.
Claim 11. Teplitz in view of Carragher teach The method of claim 10.  Teplitz does not disclose further comprising: circulating a working fluid.  However, Carragher teaches circulating a working fluid to wash the one or more perforations and/or the annulus via pressure washing or water jet washing device (7) in position such that the device can be focused towards the perforations (6) in the casing to clean out or erode the annulus material (4) adjacent to the perforated region of the well casing/tubing (Fig. 1c; [0079]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the method of Teplitz to include a working fluid to wash the perforations and/or the annulus as taught by Carragher in order to provide a means of washing the perforated casing area in order to clear away debris that could affect removal of a portion of the casing.
Claim 12. Teplitz in view of Carragher teach The method of claim 11.  Carragher further teaches wherein the working fluid is circulated to wash the one or more perforations and/or the annulus ([0079]).  
The method of claim 11.  Carragher further teaches wherein the working fluid is circulated to wash the annulus ([0079]).  
Claim 14. Teplitz discloses The method of claim 9.  Teplitz does not explicitly disclose further comprising: severing the casing at a distal end of the predetermined length of the casing to form a portion of severed casing.  However, Carragher teaches removing / disposing a portion or a well casing (3) or tubing from a target region of an oil/gas well (1) (Figs. 1a-1e; [0072]; [0073]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the method of Teplitz to include casing removal / disposal along a length of the casing, as taught by Carragher, in order to prepare for subsequent wellbore operations, such as to seal it off and prevent the escape of hydrocarbons and gases from within the well.
Claim 15. Teplitz in view of Carragher teach The method of claim 14.  Carragher further teaches further comprising: removing the portion of severed casing (Figs. 1a-1e; [0072]).  
Claim 19. Teplitz discloses The method of claim 9.  Teplitz does not disclose further comprising: forming a cement plug.  However, Carragher teaches removing / disposing a portion or a well casing (3) or tubing from a target region of an oil/gas well (1) so as to create an exposed region capable of receiving a well plug that can be used to form a plug across the entire cross-section of a well borehole (i.e. from the rock formation on one side of the borehole to the rock formation on the other side of the borehole) (Figs. 1a-1e; [0072]; [0073]).  Carragher further teaches that the cleared region (10) would be suitable for both cement plugs and plugs formed using eutectic alloys ([0016]; [0072]; [0107]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the method of Teplitz to include casing removal / disposal along a length of the casing, as taught by Carragher, in order to prepare for subsequent wellbore operations, such as to seal it off and prevent the escape of hydrocarbons and gases from within the well.
Claim 20. Teplitz in view of Carragher teach The method of claim 19.  Carragher further teaches wherein the cement plug is formed along the predetermined length of the casing ([0016]; [0107]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674